Citation Nr: 1302562	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-46 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).  

2.  Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982 and from March 1984 to October 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In April 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  In November 2011, the Board remanded these matters to the RO, via VA's Appeals Management Center (AMC).  Most recently, in August 2012, the AMC issued a Supplemental Statement of the Case in which it continued the denial of the claims.  


FINDINGS OF FACT

1.  Multiple sclerosis was not manifest during service or within seven years following service.  Multiple sclerosis was not diagnosed until 2006 and it is unlikely that it is due to cold weather residuals in service or due to or aggravated by service-connected disability.  

2.  Although an acquired psychiatric disability was not diagnosed during service, symptoms of depression were reported, and, affording the Veteran the benefit of the doubt, a current psychiatric disability manifested by a major depressive disorder is etiologically related to the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2012).   

2.  The criteria for service connection for an acquired psychiatric disability, manifested by a major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, an October 2006 letter from the RO satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  
 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran has identified VA and private treatment records and they have been obtained.  He has submitted various internet articles and treatise articles in support of his claim.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  The Veteran underwent VA examinations in December 2011.  A supplemental opinion was supplied in January 2012.  

Concerning these examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examination reports reflect that the examiners reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Regarding the hearing testimony, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained the issues on appeal and solicited the Veteran to identify evidence relevant to the claims for service connection.  The Veteran did so and further described the impact of the disabilities on his activities of daily living.  

Finally, there is substantial compliance with the terms of the Board's November 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Veteran was afforded additional opportunities to submit evidence pertinent to his claims.  Finally, the Veteran was afforded VA examinations as discussed in greater detail herein.  Thereafter, the RO/AMC reconsidered the claim and issued a Supplemental Statement of the Case.  Nothing further was required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

II.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012). 

If multiple sclerosis becomes manifest to a degree of 10 percent or more within 7 years from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

To establish service connection for a chronic disease on a presumptive basis, it is not required that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. 3.307(c). 

A.  Multiple Sclerosis

The Veteran asserts that aches and pains, and blurry vision symptoms were early symptoms of MS.  He also believes that his exposure to cold weather conditions when stationed in Germany caused MS.  In this regard, he alleges that service-connected asthma with history of cold weather induced urticaria/anaphylaxis and cyroglobulinemia caused MS.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for multiple sclerosis.  As will be further explained below, there is no evidence that the Veteran was diagnosed with multiple sclerosis while on active duty or within 7 years of separation, and the most probative medical evidence does not show that it is causally or etiologically related to his military service or to a service-connected disability.  

Initially, the Board notes that the Veteran is currently diagnosed with multiple sclerosis and therefore has a current disability as required under 38 C.F.R. § 3.303.  In this regard, the Board notes that in the Veteran's hearing testimony he stated that he was diagnosed with multiple sclerosis in 2006.  The contemporaneous medical records indicate that the Veteran was indeed diagnosed in March 2006.  A March 2006 record from his private physician described symptoms consisting of "sudden onset" left-sided numbness.  A brain MRI showed multiple lesions consistent with a diagnosis of MS.  A May 2006 VA record described his symptoms as consisting of transient painless stiffness of the left side of the body and a dystonic posture that involved the arm and leg.  These particular MS symptoms were not shown in service.  In addition, there is no evidence of record that suggests that the Veteran was diagnosed with multiple sclerosis prior to 2006.   

In addition, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of multiple sclerosis.  The Veteran sought medical care for various conditions while in service, including asthma, and the aforementioned cold-weather conditions, but there is no mention of symptoms or a diagnosis of multiple sclerosis.  

While the Veteran was afforded a VA examination in connection with his claim in December 2011, the medical opinion provided is against the claim.  In this respect, the VA examiner reviewed the Veteran's service treatment records and VA and private medical records and opined that it was "highly unlikely" that the Veteran's MS was caused by his military service.  The examiner provided a rationale, indicating that employment and environmental facts were not the cause of MS, even though heat and high temperatures can cause MS to manifest or to cause exacerbations of MS.  He indicated that the relationship did not apply to cold temperatures.  

This opinion constitutes the most probative evidence regarding the relationship between MS and his military service.  Again, there are no contrary opinions of record.  There is no competent medical evidence indicating any relationship between MS and service-connected asthma.  

The Veteran has submitted various internet and treatise articles discussing cold weather and MS.  Significantly, while these articles suggest that cold weather can aggravate symptoms of MS, they do not stand for the proposition that cold weather causes MS.  In addition, this evidence is general in nature and is not shown to pertain specifically to the Veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Because this evidence was not combined with an opinion of a medical professional to which the Board might accord significant probative weight, the Board finds that it is of little probative value in this case.  

Finally, while the Veteran may believe that MS is related to his military service, he has not provided any sufficiently probative evidence to support his claim.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Here, however, the Veteran has not testified as to continuity of MS symptoms since service.  In addition, due to the complex nature of the disability, the Board finds that his opinion as to the etiology of MS is less probative and persuasive than the VA examiner's opinion.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. at 58.  The Veteran's claim for service connection for MS must be denied.  

B.  Acquired Psychiatric Disorder

The Veteran contends that he has a depressive disorder that is either related to service or is caused by MS.  Because service connection is not in effect, however, for MS, the Board has focused its review on whether a current psychiatric disorder is related to service.  

After review of the relevant lay and medical evidence, the Board finds that the criteria for service connection for an acquired psychiatric disorder manifested by depression have been met.  

Here, the service treatment records include reports of psychiatric symptoms.  For instance on April 1991, January 1996, and June 1996 Reports of Medical History, the Veteran checked a box indicating a current or past history of depression or excessive worry.  The January and June 1996 examiner described the Veteran's problems as "personal problems" and "nervous troubles."  

There is also post-service evidence diagnosing a current psychiatric disorder manifested by depression.  For instance, VA records document that in 2006, the Veteran underwent treatment after reporting having depression "for years."  

There is an approximately 10 year gap, however, in which there is no clinical evidence showing depression.  Fortunately, however, the VA examiner in December 2011 interviewed the Veteran and found his reports credible that he had continuous depression and anxiety during that time.  Significantly, the VA examiner provided an opinion linking the current depressive disorder to the Veteran's active military service.  The examiner acknowledged that the Veteran suffers from depression, in part due to his MS as well as family problems.  Nevertheless, the examiner believed that his history of depression started in the military, that he had continuously symptoms of depression thereafter, and that the current disability was related to his active military service.  

Given the foregoing, and in the absence of any opinions to the contrary, the Board finds that the criteria for service connection for a major depressive disorder have been met.  



ORDER

Entitlement to service connection for multiple sclerosis is denied.  

Entitlement to service connection for an acquired psychiatric disorder manifested by depression is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


